Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 2-22 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20, respectively of U.S. Patent No. 10,399,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipating each limitation of the pending claims. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,399,223. Although the claims at issue the patented claim is of substantially the same scope as the pending claims, anticipating each limitation with the exception of a recitation of “a single user interface”. However, in order to provide the “user input” as claimed, some user interface would be required, and it would have been obvious to one of ordinary skill in the art at the time of the invention, to utilize a single user interface for simplicity of design, cost, intuitiveness, or any similar, known design criteria.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 2, 3, 4, 6, 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angle et al. (US 2007/0199108) in view of Powers et al. (US 2012/0072052).
Regarding claim 2:
Angle teaches a telepresence robot comprising: 
a drive system configured to move the telepresence robot about a facility according to one or more drive instructions (motors 22, see at least Fig. 1B, [0134]); 
a control system in communication with the drive system, the control system configured to generate the one or more drive instructions (power/control components 46); 
an imaging system in communication with the control system (at least camera 28); 
a mapping module in communication with the control system (generating a map of the structure, see at least [0058], [0225-0227]), the mapping module configured to access a map data source (map data stored locally or remotely, see at least [0227]), the map data source comprising: 
a robot map representative of robot-navigable areas of the facility (topological map including floorplan, rooms, and other landmarks, see at least [0226]); and 
a destination list including destination locations within the facility, each destination location comprising spatial coordinates locatable relative to the robot map (compiling location and identity of each room in the database, see at least [0225-0227]); 
a positioning system in communication with the control system configured to provide positioning information associated with a current position (see at least [0041] for a plurality of systems meeting this limitation); and 
a communication system configured to provide a video feed from the imaging system to a remote terminal (antenna 30, network, see at least Figs. 8A-C, 9B, teleconferencing unit, see at least [0046-0048]) and receive control commands from the remote terminal (see at least [0229], [0236]), and wherein the control system is configured to generate the one or more drive instructions according to a control command received from the remote terminal, wherein the control command is generated by the remote terminal (see at least [0236-0242], Figs. 22A-F); and
a navigation system configured to generate a navigation path from the current position to the destination location, wherein the drive system moves the robot along the navigation path (see at least [0027-0029]).
Angle is silent as to the tag comprising a robot behavior to execute when the robot is within a tag region.
Powers teaches a system and method of robot navigation in an environment, including a user interface for controlling the robot to simultaneously map and travel through an environment. Powers further teaches wherein the map includes tags comprising a location and robot behavior to be performed with in the region of the tag (see at least [0045-0049]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic navigation and mapping system including tags for navigating through an environment with technique of including behaviors for execution within a tag region in order to allow the robot to navigate through the environment and between areas requiring different predetermined behaviors to negotiate safely. 

Regarding claim 3:
Angle further teaches wherein the user input includes selecting a movement of the telepresence robot from the current location to a destination location via one of a plurality of options on a single user interface (see at least [0236-0242], Figs. 22A-F), the options comprising: 
selecting a velocity-based control specifying a direction of the movement of the telepresence robot (see at least Fig. 22F, [0239]); 
selecting a destination location of the telepresence robot with respect to the destination list (selecting a room to travel to, see at least [0238, Fig. 22E); and, 
selecting a destination location of the telepresence robot with respect to the video feed (selecting a landmark or point in the scene, see at least Fig. 22E, [0238]).

Regarding claim 4:
Angle further teaches a plurality of sensors (see at least [0051]) configured to identify obstacles in the vicinity of the telepresence robot; and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, wherein the control system is further configured to generate additional drive instructions to avoid obstacles in the vicinity of the telepresence robot (adjusting heading to avoid an obstacle, see at least [0041], mid-range obstacle avoidance planning, see at least [0105]).

Regarding claim 6:
Angle further teaches a map generation system in communication with the control system, the map generation system configured to autonomously create the robot map, and wherein the control system generates drive instructions to cause the telepresence robot to move throughout the facility and obtain a plurality of measurements, and the map generation system uses the plurality of measurements to generate the robot map (see at least [0040-0043]).

Regarding claim 18:
Angle teaches the limitations as in claim 54 above. Angle further teaches wherein the map data source may be remote or local to the robot. Angle further teaches a network of devices including a plurality of robots, clients, a server, and a database. Angle does not explicitly teach an internal map data source syncing with a remote data source. However, it would have been obvious to one of ordinary skill in the art at the time of the invention, in light of Angle’s teachings of building and modifying maps using a plurality of robots and storing the maps in a remote database, to sync the local and remote maps in order to ensure all robots and client devices have the same up-to-date map information.


Claim Rejections - 35 USC § 103


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angle and Powers as in claim 2 and further in view of Zhang et al. (US 2010/0121577).

Regarding claim 5: 
Angle teaches the limitations as in claim 55 above. Angle further teaches determining obstacle locations using a laser obstacle sensor, and avoiding the obstacles when travelling (see at least [0043], [0058]). Angle does not explicitly teach forming a 3-D point cloud of obstacles.
 plurality of sensors comprising a three-dimensional image sensor that forms a point cloud, including a three-dimensional occupancy of obstacles, and wherein the drive instructions are configured to avoid the three-dimensional occupancy of the obstacles (see at least abstract, [0102-0105]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the laser sensor based telepresence robot navigation system and method as taught by Angle with the well-known laser sensor based 3D point cloud obstacle detection and avoidance system and method as taught by Zhang in order to determine a clear path for the robot while mapping the area to utilize well-known and reliable sensor systems and techniques when traveling in a dynamic and unpredictable environment.

Claim Rejections - 35 USC § 103


Claims 7, 8, and 10-13, 15, and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angle and Powers as applied to claim 2 above and further in view of Allard (US 2001/0037163).

Regarding claim 7:
 Angle teaches the limitations as in claim 2 above. Angle further teaches generating a navigation path. Angle does not explicitly teach the path comprising a sequence of coordinates. However, the Examiner notes that, broadly interpreted, since 
Alternately or in addition, Allard teaches a telepresence robot system and method for travelling in an environment including a navigation system configured to generate a navigation path, the navigation path comprising a sequence of coordinates from the current position on the robot map to the destination location on the robot map (determining a path based on visiting a sequence of waypoints defined by coordinates, see at least abstract, [0066],[0071-0072], [0081]).


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the telepresence robot system and method as taught by Angle with the waypoint-based navigation technique as taught by Allard in order to define a navigation path comprising a plurality of locations to visit in the environment.

Regarding claim 8:
Allard further teaches wherein the sequence of coordinates forming the navigation path is based at least in part on tag information associated with a tag associated with the robot map (determining a path based on visiting a sequence of waypoints defined by coordinates, see at least abstract, [0066],[0071-0072], [0081]). 

The Examiner notes that the term “tag” as used throughout the claims has been broadly interpreted as any identification or correlation of data. Therefore, a mere 

Regarding claim 10:
Allard further teaches wherein the sequence of coordinates forming the navigation path is transmitted via the communication system to the remote terminal (see at least [0011], [0065-0070]).

Regarding claim 11:
Allard further teaches wherein the telepresence robot is configured to create a new tag using the sequence of coordinates forming the navigation path, such that the new tag comprises the sequence of coordinates, and tagging information related to the navigation path (determining a path based on visiting a sequence of waypoints defined by coordinates, see at least abstract, [0066],[0071-0072], [0081]. As discussed above, broadly interpreted, the correlation of a plurality of waypoints into a path meets the claimed limitations.).

Regarding claim 12:
Angle further teaches wherein the control system is further configured to transmit a location relative to the robot map of a detected obstacle to the remote terminal via the communication system (see at least [0214], [0247-0248]).

Regarding claim 13:
 wherein the control system is further configured to receive a navigation path from the current position on the robot map to the destination location on the robot map, and wherein the control system is further configured to generate drive instructions to cause the drive system to move the telepresence robot to the destination location based on the navigation path (see at least [0162-0163]).

Regarding claim 15:
Both Angle and Allard teach wherein the tag information relates to at least one of a position, a path, and a volume, and wherein the control system is configured to execute an action relative to the at least one of the position, the path, and the volume (detecting obstacles, goals, etc. and navigating to/around them).

Regarding claim 19:
Both Angle and Allard further teach wherein the positioning system is further configured to provide a robot pose relative to the robot map (either determining current location on the map or a goal/waypoint location for the robot meet this claim limitation).

Regarding claim 20:
Allard further teaches wherein the telepresence robot is configured to create a new tag by: associating tag coordinates describing the relative location of the new tag with respect to one of the robot map and the video feed generated by the imaging system; and associating tag information with the new tag (see at least [0065-0069]).

Regarding claim 21:
Angle further teaches wherein the new tag is created in response to the telepresence robot detecting an object in the video feed (see at least [0161], [0226] Identifying objects, identifying a person by visual recognition pattern).

Regarding claim 22:
Angle further teaches wherein the object is a person and the tag information of the new tag comprises identification information associated with the person (see at least [0161], [0226] Identifying objects, identifying a person by visual recognition pattern).
Claim Rejections - 35 USC § 103


Claims 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angle, Powers, and Allard as in claim 7 and further in view of Pack et al. (US 2006/0089765).
Regarding claim 9: 
Modified Angle teaches the limitations as in claim 58 above. Angle further teaches identifying at least one tag relevant to the navigation path of the robot and selecting a navigation path based at least in part on the identified relevant tag (identifying obstacles, goals, doorways, etc. and navigation to/around them, see at least [0248]).

Pack teaches a system and method of navigating in an environment with obstacles, including using a 3D image sensor to produce 3D point clouds and selecting a path from a plurality of trajectories (see at least [0058], [0076], [0088]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic navigation system and method as taught by Angle and Allard with the well-known technique of ranking and selecting a path from a plurality of paths as taught by Pack in order to allow the robot to navigate in a complex environment, and select among a plurality of possible solutions to a navigation problem to avoid a collision based on an amount of correction required or confidence in the proposed solution.

Regarding claim 14:
Pack further teaches wherein the communication system is configured to detect a disruption in communication between the telepresence robot and a remote terminal, and wherein the control system is further configured to continue to generate drive instructions to cause the telepresence robot to autonomously move to the destination location during the disruption in communication (see at least [0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic navigation system and method as taught by Angle and Allard with the technique of continuing operation of the robot upon detecting a communication disruption as taught by Pack in order to allow the robot to complete an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ryan Rink/           Primary Examiner, Art Unit 3664